DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-5 are presented for examination.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 3-5, the term “operation unit"  renders the claimed limitations indefinite, because this term can be understood in a very broad sense, and therefore has no specific meaning in the field of sewing technology or in the field of textile machinery. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It must be clarified in the claim what is meant by this term.
Claims 2 and 4 are recite the problems of claim 1, by dependence, and are similarly rejected.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Okuyama (JP3982015 B2).
Considering claims 1 and 2, Okuyama discloses a sewing apparatus (e.g., pattern data processing apparatus for processing embroidery pattern data used for embroidery sewing, see par. 7), comprising: a display input unit (e.g., front surface of arm unit 3) including a display unit (10) configured to display an image of an input screen (e.g., touch keys 11), and an input detection unit (intrinsic to unit 10 and enacted when pressing of touch key 11 is realized) configured to detect an input operation on the input screen (e.g., On the front surface of the liquid crystal display 10, touch keys 11 made of transparent electrodes are provided in a matrix so as to correspond to the display positions of function names indicating a plurality of embroidery patterns and functions. That is, selection of a desired embroidery pattern and function instruction can be realized by pressing the touch keys 11 corresponding to these embroidery patterns and function names. See pars. 20 and 30-31); and a control apparatus (e.g., control device C of sewing machine M) that performs display control of the display unit in response to the input operation, wherein the control apparatus performs display control (e.g., control device C includes a computer including a CPU 23, a ROM 24, and a RAM 25, an output interface 26, and an input interface 21… connected to the start / stop switch 12, the touch key 11, and the timing signal generator 16 for detecting a plurality of rotational phases of the sewing machine spindle, and … display controller (LCDC) 20 for color liquid crystal display 10… are all connected, respectively. In the ROM 24, in addition to a general control program for sewing control and display control for sewing a practical and various embroidery patterns, the selected embroidery pattern is edited for size setting, position setting, etc. via the color display 10. See pars. 23-24 and 30-33) in which a background of the input screen is set to a dark color as a whole, a sewing pattern image displayed on the input screen is set to brightness higher than that of the background, and an operation unit that receives the input operation on the input screen is set to a color lighter than that of the background (e.g., When a pattern selection display control routine executed by the control device C, an initial screen for selecting a pattern type (classification) is first displayed on the color display 10. See pars. 29-30. Then, a menu selection process for selecting a desired embroidery pattern group type by pressing the touch key 11 corresponding to the type is executed…. See pars. 31-33. When the read color data Cn is white color data (S32: Yes), background color setting processing is executed (S33). In other words, in this background color setting process, the color is set to black (complementary color) whose luminance is greatly different from that of white. Next, when the pattern portion count value I reaches the maximum (Imax) (S34: Yes), each color pattern portion is framed and displayed in color (S37), and the embroidery pattern is further framed to determine the background…..For example, when the animal “panda” is selected, as shown in FIG. 8, the color display 10 includes an embroidery pattern “panda” 40 and three color-specific …embroidery pattern 40… That is, since the color data of the first color-specific pattern portion 41 is “white”, it is displayed as “black” as the background color.. See pars. 34-35. Accordingly, since the “red” background color of the second color-specific pattern portion 42 and the “black” background color of the third color-specific pattern portion 43 are displayed in white, the second color-specific pattern portions are displayed. 42 and the third color-specific pattern portion 43 can be clearly displayed, and the “white” background color of the first color-specific pattern portion 41 is set to black with greatly different brightness, color, etc. The pattern portion 41 for each color can also be clearly displayed. See pars. 36 and 44-45).
Okuyama is not specific as to setting or increasing the brightness of the foreground image or the input screen to a higher brightness [than the background]. 
However, since in Okuyama the main focus is to display the image pattern in a manner, such that, regardless of the color of the image, the image will be clearly displayed with great difference in brightness from the background (see paragraphs 44-45), adjusting or increasing the brightness of the image or screen display would be have been eminent to the person of ordinary when presented with the image pattern with a color that is as dark or closer to the display background.  In fact, Okuyama further discloses that the selected embroidery pattern can be edited for size setting, position setting, etc. via the color display 10. See par. 24. And, When this control is started, first, an initial value “1” is set as the count value 1 of the pattern portion counter that sequentially designates the color-specific pattern portions from the top (S30), and the color data of the I-th color-specific pattern portion. When the pattern portion count value I is not the maximum (Imax), that is, when it is not the final color-specific pattern portion (S34: No), the pattern portion count value I is incremented by 1 (S35), and so on and then executed. See pars. 34-35, 37.
Accordingly, the person of ordinary skill in the art would have found it obvious to edit the image pattern or the operation screen by increasing the brightness of the pattern image and the operation unit on which the operation is performed and change the color of the  operation unit on which the input operation is performed to a color based on blue, so as to show a contrast between the pattern image and the background, and to greatly differentiate the brightness and color of the foreground and background images when they are both of dark colors or closer in shade to the color blue. Such a modification would have been highly predictable.
As per claim 4, Okuyama discloses the control apparatus additionally displays a content display unit indicating a content input from the operation unit at an inside of the operation unit or an outside of the operation unit (e.g., On the front surface of the liquid crystal display 10, touch keys 11 made of transparent electrodes are provided in a matrix so as to correspond to the display positions of function names indicating a plurality of embroidery patterns and functions. That is, selection of a desired embroidery pattern and function instruction can be realized by pressing the touch keys 11 corresponding to these embroidery patterns and function names), and performs display control in which the content display unit is set to brightness higher than that of the background. See par. 20 and the rationale in claim 1 above for reasons of obviousness for increasing the brightness.
As per claim 5, although Okuyama does not specifically show the sewing pattern image is displayed along a longitudinal direction of the input screen, and a plurality of the operation units disposed side by side along the longitudinal direction of the input screen are disposed on both sides of the sewing pattern image; it is noted, however, that it would have been an obvious matter of design choice to modify Okuyama as such.  Okuyama teaches the sewing pattern image is presented along sides the input screen and touch key, display data and other submenus for selection and editing (see pars. 20-22 and 27-35). And, since applicant has not disclosed that showing the image pattern and the image pattern in such manner would solve any stated problem,  it appears that the display control device C in Okuayma would perform equally well to result in the provision of a control apparatus performs display control in which the sewing pattern image is displayed along a longitudinal direction of the input screen, and a plurality of the operation units disposed side by side along the longitudinal direction of the input screen are disposed on both sides of the sewing pattern image. This arrangement would be to give the system user a great deal of flexibility when performing color and brightness corrections.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. They are as recited in the attached PTO-892 form.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571) 272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
07/30/2022